          Case 20-03276 Document 14 Filed in TXSB on 11/11/20 Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

IN RE:                                                    §   Chapter 7
                                                          §
KOONTZ-WAGNER CUSTOM                                      §   Bankruptcy Case No. 18-33815
CONTROLS HOLDINGS LLC,                                    §
                                                          §
Debtor.                                                   §
--------------------------------------------------------- §
Rodney D. Tow, Chapter 7 Trustee,                         §
                                                          §
                  Plaintiff,                              §
                                                          §
v.                                                        §   Adversary Proceeding No. 20-03276
                                                          §
NORBRYHN EQUIPMENT COMPANY, §
INC.,                                                     §
                                                          §
                  Defendant.                              §

       ANSWER OF NORBRYHN EQUIPMENT COMPANY, INC. TO TRUSTEE’S
          ORIGINAL COMPLAINT TO AVOID AND RECOVER TRANSFERS
         PURSUANT TO 11 U.S.C. §§ 547 AND 550, AND FOR OTHER RELIEF

        NOW COMES Norbryhn Equipment Company, Inc. (“Defendant”) and files this Answer

to Trustee’s Original Complaint to Avoid and Recover Transfers Pursuant to 11 U.S.C. §§ 547 and

550, and for Other Relief (the “Complaint”) filed by Rodney D. Tow, Chapter 7 Trustee

(“Plaintiff”) in the above-entitled and numbered adversary proceeding and, in support hereof,

shows the Court as follows:

        1.       Defendant admits the “Jurisdiction And Venue” allegations of paragraphs 1, 2, and

                 3 of the Complaint.

        2.       Defendant also consents to the entry of a final order or judgment by the Bankruptcy

                 Court with regard to paragraph 4 of the Complaint.




6IS379105.DOCX                                           1     ANSWER OF NORBRYHN EQUIPMENT COMPANY, INC.
                                                               TO TRUSTEE’S ORIGINAL COMPLAINT TO AVOID AND
                                                          RECOVER TRANSFERS PURSUANT TO 11 U.S.C. §§ 547 AND 550
         Case 20-03276 Document 14 Filed in TXSB on 11/11/20 Page 2 of 4




        3.       Defendant denies that any preferential transfers were made to Defendant.

                 Defendant admits the other allegations in paragraph 5 of the Complaint.

        4.       Defendant admits the “Parties” allegations in paragraphs 6, 7, 8, and 9 of the

                 Complaint.

        5.       Defendant admits the “Case Background” allegations in paragraphs 10 and 11 of

                 the Complaint.

        6.       Defendant denies the allegations of paragraphs 12, 13, and 14 of the Complaint.

        7.       Defendant admits the allegations of paragraphs 15, 16, 17 and 18, but denies any

                 such payments are avoidable by the Trustee.

        8.       Based on the presumption of §547(f), Defendant admits the allegations of

                 paragraphs 19 and 20 of the Complaint.

        9.       Defendant admits the allegation of paragraph 21 of the Complaint.

        10.      Defendant denies the allegations of paragraphs 22, 23, and 24 of the Complaint.

                 Defendant asserts that any such payments were in the ordinary course of business

                 pursuant to Section 547(c)(2) of the Bankruptcy Code.

        11.      Defendant denies the allegations of paragraph 25 of the Complaint.

        12.      Defendant admits the allegations of paragraph 26 of the Complaint.

        13.      Defendant denies the allegations of paragraph 27 of the Complaint.

        14.      Defendant denies the allegations of paragraph 28 of the Complaint.

        15.      Defendant denies the allegations of paragraph 29 of the Complaint.

        16.      Defendant admits the allegations of paragraph 30 of the Complaint.

        17.      Defendant denies the allegations of paragraphs 31 and 32 of the Complaint.




6IS379105.DOCX                                    2    ANSWER OF NORBRYHN EQUIPMENT COMPANY, INC.
                                                       TO TRUSTEE’S ORIGINAL COMPLAINT TO AVOID AND
                                                  RECOVER TRANSFERS PURSUANT TO 11 U.S.C. §§ 547 AND 550
         Case 20-03276 Document 14 Filed in TXSB on 11/11/20 Page 3 of 4




        18.      Defendant further denies all of the material allegations in the prayer for relief of the

        Complaint.

                                         Affirmative Defense

        The Transfers were payments of a debt incurred and made by Debtor in the ordinary course

of business or financial affairs of Debtor and Defendant, pursuant to Bankruptcy Code §547(c)(2).

        WHEREFORE, Defendant prays that the Complaint be denied, and that Defendant be

granted such other and further relief, in law or in equity, to which it may show itself justly entitled.

        DATED this 11th day of November, 2020.

                                                  Respectfully submitted,



                                                  __________________________________
                                                  Kerry L. Haliburton
                                                  State Bar No. 08743400
                                                  of
                                                  NAMAN, HOWELL, SMITH & LEE, PLLC
                                                  P.O. Box 1470
                                                  Waco, Texas 76703-1470
                                                  (254) 755-4100
                                                  FAX (254) 754-6331
                                                  Email: haliburton@namanhowell.com

                                                  ATTORNEYS FOR DEFENDANT
                                                  NORBRYHN EQUIPMENT COMPANY, INC.




6IS379105.DOCX                                      3     ANSWER OF NORBRYHN EQUIPMENT COMPANY, INC.
                                                          TO TRUSTEE’S ORIGINAL COMPLAINT TO AVOID AND
                                                     RECOVER TRANSFERS PURSUANT TO 11 U.S.C. §§ 547 AND 550
         Case 20-03276 Document 14 Filed in TXSB on 11/11/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing Answer to
Trustee’s Original Complaint to Avoid and Recover Transfers Pursuant to 11 U.S.C. §§ 547 and
550 has been served by electronic mail and by regular United States Mail, first class, postage fully
prepaid, to Plaintiff, Rodney D. Tow (rtow@rtowtrustee.com), at 1122 Highborne Cay Court,
Texas City, Texas, 77590, and to the attorney for Plaintiff, R. J. Shannon (rshannon@bn-
lawyers.com), at Barron & Newburger, P.C., 7320 N. MoPac Expy, Greystone II, Suite 400,
Austin, Texas 78731, all on this 11th day of November, 2020.


                                                     _______________________________
                                                     Kerry L. Haliburton




6IS379105.DOCX                                   4     ANSWER OF NORBRYHN EQUIPMENT COMPANY, INC.
                                                       TO TRUSTEE’S ORIGINAL COMPLAINT TO AVOID AND
                                                  RECOVER TRANSFERS PURSUANT TO 11 U.S.C. §§ 547 AND 550
